Citation Nr: 0407757	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1999, for the grant of a total disability rating due to 
individual unemployability.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

When the veteran initiated his claim for an earlier effective 
date, he was represented by a private attorney.  However, 
effective July 28, 2003, the attorney's authority to 
represent claimants before VA was revoked.  In a December 18, 
2003, letter from the Board, the veteran was advised that his 
attorney could no longer represent him before VA and that he 
had 30 days in which to respond.  No response to this letter 
has been received.  Accordingly, the veteran is no longer 
represented and the Board will proceed with consideration of 
the veteran's appeal.


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefine the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the claimant was provided 
with the VCAA regulations in the October 2002 statement of 
the case.  However, he has never been informed of the 
evidence necessary to substantiate his claim, what evidence 
VA is responsible for obtaining, what evidence the claimant 
is responsible for providing, and that he should provide any 
other evidence in his possession to substantiate his claim 
for an earlier effective date for a total disability rating 
due to individual unemployability.  Such notification is a 
prerequisite for the adjudication of a claim.  38 C.F.R. 
§ 3.159(b)(1) (2003); Huston v. Principi, 17 Vet. App. 195 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case will be returned to the RO to notify 
the claimant of the evidence necessary to substantiate his 
claim for entitlement to an effective date earlier than 
January 28, 1999, for a total disability rating due to 
individual unemployability.  

The Board notes that a review of the file shows that a notice 
of disagreement was received in April 1998 in response to a 
January 1998 rating decision that denied an April 1996 claim 
for a total disability rating due to individual 
unemployability.  One of the arguments the veteran's attorney 
made on his behalf was that the 1996 claim was still pending.  
The RO should consider what, if any, effect a pending NOD 
would have on the earlier effective date claim now at issue.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant of 
the VCAA and of the evidence necessary to 
substantiate the claim for an effective 
date earlier than January 28, 1999, for a 
total disability rating due to individual 
unemployability.  The notice should also 
advise the claimant of what evidence VA 
is responsible for obtaining, what 
evidence the claimant is responsible for 
providing, and that he should provide VA 
with any additional pertinent evidence in 
his possession.

2.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should conduct any additional 
evidentiary development deemed necessary.  
The RO should then review the appellant's 
claim and determine whether entitlement 
to an effective date earlier than January 
28, 1999, for a total disability rating 
due to individual unemployability can be 
granted.  In doing so, please consider 
the above discussion concerning a pending 
1998 NOD.  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce 
a veteran submits evidence of a medical 
disability and makes a claim for the 
highest rating possible, and additionally 
submits evidence of unemployability, . . 
. VA must consider TDIU.")  If the 
decision remains adverse to the claimant, 
he should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


